Citation Nr: 1230108	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  10-02 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the upper and lower extremities, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs (NCDVA)


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to March 1975.  He served in the Republic of Vietnam from November 1966 to July 1968.
This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

It is noted that the Veteran has changed representation during this appeal.  In August 2008, the Veteran executed and signed VA Form 21-22, whereby he appointed NCDVA as his representative.  In January 2010, he executed and signed another VA Form 21-22, whereby he appointed The American Legion as his representative.  In May 2010, he executed and signed yet another VA Form 21-22, whereby he appointed a private attorney to represent him before VA.  Most recently, in December 2010, the Veteran executed and signed VA Form 21-22, reappointing NCDVA as his representative.  Thus, NCDVA is his current representative.


REMAND

The Veteran seeks service connection for neurological problems of the upper and lower extremities.  He argues that these problems are due to Agent Orange exposure and diabetes.  He filed a claim for benefits in August 2008.

The record confirms that the Veteran served in Vietnam during the regulatory prescribed applicable time period to presume his exposure to herbicide agents to include Agent Orange.  Service treatment records reflect that the Veteran presented in November 1972 for a knot on the bottom of his left foot that caused occasional pain and, since then, he has reported having numbness and aching of the left upper extremity.  In May 1974, the Veteran was evaluated for left foot pain.  The impression was Morton's neuroma and surgical excision was advised.  In June 1974, the excision was performed.  The Veteran missed his follow-up appointment.  Report of separation examination dated in February 1975 reflects normal clinical evaluation of the upper and lower extremities, feet, and the neurologic system.

The Veteran presented for a VA examination in September 2011.  He reported upper and lower extremity neurological symptoms, numbness and tingling, described by the examiner as "stocking-glove distribution" since 2008.  There was, "no normal sensation, pain, anesthesia, weakness of the affected parts and paralysis of the affected parts."  The Veteran denied any treatment for these symptoms.  He reported that his wife is a diabetic and that he had given himself a blood sugar test which showed blood sugar as high as 600.  It was noted that he had not seen his family doctor for diabetes.  The examiner opined that the Veteran had neuropathy of the upper and lower extremities consistent with diabetic neuropathy and advised the Veteran to follow-up with his primary care physician.

The Board observes that the medical evidence, with the exception of the September 2011 examination report, is silent with regard to diabetes.  As the appellant served in Vietnam, he is presumed to have been exposed to Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  For veterans exposed to Agent Orange, service connection may be granted on a presumptive basis for the diseases listed in 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e).  See 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a).  Those diseases include Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes).

Also, disability that is proximately due to, the result of, or aggravated by a service-connected condition shall also be service connected on a secondary basis.  See 38 C.F.R. § 3.310(a), (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In light of these circumstances, the Board has concluded that the issue of entitlement to service connection for Type II diabetes mellitus has been raised by the record and must be developed and adjudicated by the originating agency before the Board decides the issue on appeal.  

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, DC, for the following action:

1.  The RO or the AMC should provide all required notice in response to the claim for service connection for diabetes mellitus.

2.  The RO or the AMC should undertake appropriate development to obtain any outstanding, medical records pertaining to treatment or evaluation of the Veteran for diabetes or peripheral neuropathy.

3.  Then, the RO or the AMC should afford the Veteran a VA examination by an appropriate physician.  The claims file and a copy of any pertinent evidence in Virtual VA that is not contained in the claims file should be made available to and reviewed by the examiner.  The examiner should provide an opinion on the following:

(a) whether it is at least as likely as not that the Veteran had a neurological disorder of the upper and/or lower extremities in service or during the initial post separation year.

(b) whether the Veteran has Type 2 diabetes and, if so, whether it is at least as likely as not that Type 2 diabetes caused or aggravates any currently found neurological disorder of the upper and/or lower extremities.

The rationale for each opinion expressed must also be provided.  

If an opinion cannot be expressed without resort to speculation, the physician should so indicate and discuss why an opinion is not possible.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should adjudicate the claim for service connection for Type II diabetes mellitus and inform the Veteran of his appellate rights with respect to this determination.

6.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

